Title: Mary Smith Cranch to Abigail Adams, 21 June 1789
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree June 21d 1789
          My dear Sister
        
        I last evening receiv’d your kind Letter from Providence but shall not be able to get one to you by tomorrows Post—but shall write by the next I have not seen mr Brisler since you went away but heard that your Goods were puting on Board the vessel yesterday
        
        This day Twelves months I accompany’d my dear Brother & Sister to the House of God to offer with grateful hearts I hope our acknowledgments ffor the favours we had receiv’d during our long Separation from each other Providence has again call’d you from me & tho it is what I ought to have wish’d as a Lover of my country, I must mourn as an affectionate Sister, I do not know why I have found it so much harder parting now than before, but it really is so. I have more difficultis to incounter now than then. & my prospects are gloomy. this is one reason I believe— I feel as if I should want the kind Soothings of my Sisters I wish & try to be chearful I know it is my duty to be so. but I cannot always succeed— Patience & resignation are the great dutys I have to exerccesse Hope & Trust must be their attendants or the Heart would faint my wishes are not large. there is therefore the greater probability that they may be gratified— Honour without profit we have had enough of— To pay our debts, to live decently & to see our Friends in the way we have been use’d to is not an unreasonable wish? is it my Sister?— but however providence may See fit to dispose of us I hope to be resign’d— I will rejoice in the prosperity of my Friends & endeavour to find my Happinss in doing what I can to make others so—
        Before this reaches you I hope you will have arriv’d safe & made your Friends happy by your presence, I will rejoice in their joy. I will think of you as a happy circle, & place myself among you. I will repair to the nursery & play with the sweet little Boys, William do not break your little Horse & go tell mama who sent it to you—
        Pray tell me what kind of a Being they have fore a Governor in Rhode Island— I hope Polly told him whose Grandaughter she was—I was once in company with the Browns at major Fullers. There were a number of the Family din’d there Louisia must be much gratified by the new Scene which has open’d upon her— Her modest mild manners will gain her many admires. She will be flutter’d round. your watchful eye will ever be upon her I know— my dear charles will I hope guard against every temptation to evil— tell him that I love him with an affection little short of what I feel for my own son— tell him also if you please that as he has his companions now to chuse anew that I conjure him by all that is sacred as he values his reputation among the virtuous & worthy of mankind— as he would not imbitter the declining years of his Parents & wound the hearts of his Friends to be careful who he admits to call him thier Friend & associate He will write to his cousins I hope I wanted to say a great deal to him before he went away but I could not—
        
        I thank you my dear Sister for every expression of your affection in whatever way discover’d— The suit of velvet will be very useful the contents of the Bottles will be keept to ristore the languid spirit—
        I shall expect to hear as much Politick from you as you can with safety convey. I shall feel importan then among your Friends— I am so pleas’d with Judge Dana & Lady that if I should go to cambridge I shall make them another visit, & must have a little politicks to talk of you know if I should—
        remember me affectionately to mr Adams to mr & mrs Smith & all my Friends & accept / the warmest affection of your / grateful Sister
        Mary Cranch
        you cannot think how I am worried with my Girl She is not worth a copper I am in chase of another [. . .] could not come
      